    Case: 1:18-cv-00450 Document #: 37 Filed: 12/10/18 Page 1 of 7 PageID #:371



                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

MALIBU MEDIA, LLC,                                )
                                                  )
               Plaintiff,                         )
                                                  )          No. 18 C 450
       v.                                         )
                                                  )          Judge Sara L. Ellis
JOHN DOE subscriber assigned IP address           )
73.45.42.73,                                      )
                                                  )
               Defendant.                         )

                                    OPINION AND ORDER

       Plaintiff Malibu Media, LLC (“Malibu Media”), a creator and distributor of adult films,

brings this complaint against Defendant John Doe subscriber assigned IP address 73.45.42.73, 1

alleging violations of the United States Copyright Act of 1976, as amended (“Copyright Act”),

17 U.S.C. §§ 101 et seq. Malibu Media claims that Doe violated the Copyright Act by using the

BitTorrent file distribution network to illegally copy and distribute Malibu Media’s copyrighted

movies. Doe has filed a motion to dismiss pursuant to Federal Rule of Civil Procedure 12(b)(6),

arguing that Malibu Media has not sufficiently pleaded that Doe engaged in copyright

infringement and that venue is improper. Although the Court finds that Malibu Media has

sufficiently established venue in this district, the Court agrees that Malibu Media has not

sufficiently tied Doe to the alleged infringing conduct to support a copyright claim and so

dismisses the amended complaint without prejudice.




1
  Malibu Media has identified Doe in a sealed amended complaint. Doc. 20. The Court has allowed him
to proceed anonymously, Doc. 16, and so refers to him as Doe throughout this Opinion.
     Case: 1:18-cv-00450 Document #: 37 Filed: 12/10/18 Page 2 of 7 PageID #:372



                                         BACKGROUND 2

        Between May 2015 and September 2017, Doe used BitTorrent, a software protocol that

allows users to distribute data, including movie files, through peer-to-peer networks, to

download, copy, and distribute twenty of Malibu Media’s copyrighted movies without

authorization. Malibu Media discovered Doe’s actions by using an investigator, IPP

International UG (“IPP”), to establish a direct connection with Doe’s internet protocol (“IP”)

address and download pieces of each of these twenty movies. IPP then verified that the

downloads corresponded with Malibu Media’s copyrighted works. Based on account

information corresponding to the IP address received from Comcast Cable Communications

Management, LLC, the sealed amended complaint identifies Doe by his name and location.

Malibu Media served Doe with the amended complaint at that location in this district.

                                       LEGAL STANDARD

        A motion to dismiss under Rule 12(b)(6) challenges the sufficiency of the complaint, not

its merits. Fed. R. Civ. P. 12(b)(6); Gibson v. City of Chicago, 910 F.2d 1510, 1520 (7th Cir.

1990). In considering a Rule 12(b)(6) motion to dismiss, the Court accepts as true all well-

pleaded facts in the plaintiff’s complaint and draws all reasonable inferences from those facts in

the plaintiff’s favor. AnchorBank, FSB v. Hofer, 649 F.3d 610, 614 (7th Cir. 2011). To survive

a Rule 12(b)(6) motion, the complaint must not only provide the defendant with fair notice of a

claim’s basis but must also be facially plausible. Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S. Ct.

1937, 173 L. Ed. 2d 868 (2009); see also Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555, 127 S.

Ct. 1955, 167 L. Ed. 2d 929 (2007). “A claim has facial plausibility when the plaintiff pleads


2
 The facts in the background section are taken from Malibu Media’s amended complaint and the exhibits
attached thereto and are presumed true for the purpose of resolving Doe’s motion to dismiss. See Virnich
v. Vorwald, 664 F.3d 206, 212 (7th Cir. 2011); Local 15, Int’l Bhd. of Elec. Works, AFL-CIO v. Exelon
Corp., 495 F.3d 779, 782 (7th Cir. 2007).
                                                   2
         Case: 1:18-cv-00450 Document #: 37 Filed: 12/10/18 Page 3 of 7 PageID #:373



     factual content that allows the court to draw the reasonable inference that the defendant is liable

     for the misconduct alleged.” Iqbal, 556 U.S. at 678.

                                                ANALYSIS

I.          Venue

            The Court first addresses Doe’s contention that Malibu Media has failed to properly

  establish venue because Malibu Media has not provided evidence to demonstrate the accuracy of

  the geolocation tools that it used to identify Doe’s IP address. 3 Venue in copyright cases is

     proper where Doe resides or can be found. 28 U.S.C. § 1400(a). Malibu Media bears the burden

     of establishing proper venue. Interlease Aviation Investors II (Aloha) L.L.C. v. Vanguard

     Airlines, Inc., 262 F. Supp. 2d 898, 913 (N.D. Ill. 2003). In ruling on Doe’s motion to dismiss

     for improper venue, the Court takes all allegations in the amended complaint as true unless

     contradicted by affidavits provided by Doe. Id. The Court may also examine facts outside the

     amended complaint. Id. Because Doe has not provided any such information to the Court, the

     Court considers the allegations of the amended complaint while drawing all reasonable

     inferences in Malibu Media’s favor. Id.

            At the pleading stage, Malibu Media has sufficiently alleged that Doe resides or can be

     found in this district so as to establish proper venue. Malibu Media identified Doe’s address in

     the sealed amended complaint, and that address is in this district. Doe also received service of

     the amended complaint at that address in this district. See Doc. 30 (proof of service filed under

     seal). Additionally, Malibu Media’s allegations concerning its geolocation technology, claiming

     it has “consistently worked” in over “99% of the cases” filed by Malibu Media, suffice to link

     the IP address used to download the copyrighted movies to Doe’s address in this district. Doc.


  Although Doe purports to bring his motion only pursuant to Rule 12(b)(6), the Court considers his venue
     3

 argument under Rule 12(b)(3), the appropriate section for venue dismissal motions.
                                                      3
        Case: 1:18-cv-00450 Document #: 37 Filed: 12/10/18 Page 4 of 7 PageID #:374



  19 ¶¶ 5–6; see Malibu Media, LLC v. Doe, No. 15-986 (RDM), 2015 WL 5173890, at *2

  (D.D.C. Sept. 2, 2015) (“The Court of Appeals has suggested that reliance on ‘geolocation

  services’ . . . is sufficient to justify a ‘good faith belief’ that a district court has personal

  jurisdiction over unknown defendants.”); Malibu Media, LLC v. Doe, No. 14-cv-0932, 2015 WL

  2451926, at *2 (E.D. Wis. May 21, 2015) (rejecting similar argument made by defendant);

  Ingram v. Page, No. 98 C 8337, 1999 WL 569565, at *2 (N.D. Ill. July 28, 1999) (“[I]f

  Defendants are subject to personal jurisdiction in a district, then venue is proper for the purposes

  of copyright infringement.”). The cases Doe cites to suggest Malibu Media must provide more

  evidence do not apply here. See Doc. 25 at 9–10. Those cases involved motions seeking to

  quash or obtain early discovery issued to internet service providers before the individual

  defendant was identified and concluded that the plaintiff had not submitted proper evidence of

  the reliability of the geolocation services used. See, e.g., Malibu Media, LLC v. Doe, No. 15-cv-

  2933-MMA-MDD, Doc. 5 at 4–5 (S.D. Cal. Feb. 17, 2016) (concluding that venue allegation not

  supported by any of the declarations filed in support of a motion for early discovery). Here,

   however, Malibu Media included such information in its request for early discovery. See Doc.

  10-2, 10-3. Therefore, the Court finds that Malibu Media has sufficiently alleged that this

   district is a proper venue for this case.

II.        Copyright Infringement

           To state a claim for copyright infringement, Malibu Media must plausibly allege that

   (1) it owns a valid copyright, and (2) Doe copied “constituent elements of the work that are

   original.” Feist Publ’ns, Inc. v. Rural Tel. Serv. Co., 499 U.S. 340, 361, 111 S. Ct. 1282, 113 L.

   Ed. 2d 358 (1991). Doe does not dispute that Malibu Media has properly pleaded ownership of

   the copyrights of the movies at issue but argues that Malibu Media otherwise has pleaded only



                                                       4
    Case: 1:18-cv-00450 Document #: 37 Filed: 12/10/18 Page 5 of 7 PageID #:375



legal conclusions and has failed to tie him to the alleged infringement. The Court need only

address Doe’s contention that Malibu Media has not plausibly alleged his liability for the alleged

copyright infringement.

       The only connection alleged between Doe and the downloading and distribution of the

copyrighted movies is that Doe is the account holder of the IP address used to download and

distribute those movies. Courts across the country are split as to whether Malibu Media’s

allegations sufficiently tie a defendant to the infringing conduct. Compare Countryman Nevada,

LLC v. Pitts, No. 6:14-cv-493-Orl-40GJK, 2014 WL 7178077, at *2 (M.D. Fla. Dec. 16, 2014)

(collecting cases finding that identification of defendant solely by IP address is sufficient at the

pleading stage to state direct infringement claim), with Elf-Man, LLC v. Cariveau, No. C13-

0507RSL, 2014 WL 202096, at *2 (W.D. Wash. Jan. 17, 2014) (dismissing direct infringement

claim where plaintiff did not “provide specific facts tying the named defendant to the infringing

conduct” and instead merely alleged that the defendant’s IP address “was observed infringing

Plaintiff’s motion picture”). Most recently, the Ninth Circuit held that a defendant’s “status as

the registered subscriber of an infringing IP address, standing alone, does not create a reasonable

inference that he is also the infringer.” Cobbler Nevada, LLC v. Gonzales, 901 F.3d 1142, 1145

(9th Cir. 2018). Instead, to cross “the line between possibility and plausibility to relief,” a

plaintiff “must allege something more to create a reasonable inference that a subscriber is also an

infringer.” Id. at 1145, 1147 (quoting Iqbal, 556 U.S. at 678). As the Ninth Circuit noted,

providing the identity of the IP subscriber “solves only part of the puzzle” because “multiple

devices and individuals may be able to connect via an IP address.” Id. at 1145. This Court

agrees with the Ninth Circuit and those courts that have found that a plaintiff must allege more

than simply the registration of an IP address to an individual in order to proceed against that



                                                   5
    Case: 1:18-cv-00450 Document #: 37 Filed: 12/10/18 Page 6 of 7 PageID #:376



individual for copyright infringement. See also AF Holdings LLC v. Rogers, No. 12cv1519

BTM(BLM), 2013 WL 358292, at *2 (S.D. Cal. Jan. 29, 2013) (“[J]ust because an IP address is

registered to an individual does not mean that he or she is guilty of infringement when that IP

address is used to commit infringing activity.”). Here, Malibu Media has not included the

required “something more.”

       Malibu Media argues that Cobbler Nevada is distinguishable because the facts there

indicated the IP address serviced an adult care home and both residents and visitors could access

the IP address. Cobbler Nevada, 901 F.3d at 1145. But the Ninth Circuit did not confine its

analysis to those facts nor does the Court believe such a narrowing appropriate. Additionally,

Malibu Media asks the Court to consider its allegations that Doe’s IP address was the source of a

persistent pattern of copyright infringement—connecting with Malibu Media’s investigator for

twenty movies, not an isolated incident—relying on an order denying a motion to quash a

subpoena to an internet service provider and allowing early discovery where the IP address

allegedly infringed the plaintiff’s copyrighted works sixty-six times. See Doc. 35 at 3; Strike 3

Holdings, LLC v. John Doe subscriber assigned IP address 67.170.214.219, No. 18-cv-02019-

YGR (EDL), Doc. 29, at 6 (N.D. Cal. Sept. 14, 2018). But while the Strike 3 Holdings court

allowed the plaintiff to obtain the account holder information from the internet service provider,

it noted that Cobbler Nevada “ensures that Plaintiff will not be able to rely on a bare allegation

that Defendant is the registered subscriber of the IP address associated with infringing activity”

in alleging a copyright infringement claim. Strike 3 Holdings, Doc. 29 at 6–7. And while the

investigator connected to the offending IP address multiple times, several devices and

individuals may have access to the internet under Doe’s IP address, with it possible that a family

member, visitor, or another unknown third party engaged in the infringing conduct instead, even



                                                 6
     Case: 1:18-cv-00450 Document #: 37 Filed: 12/10/18 Page 7 of 7 PageID #:377



if, as Malibu Media claims in its sur-response, the IP address traces to a single-family home.

“Due to the risk of ‘false positives,’ an allegation that an IP address is registered to an individual

is not sufficient in and of itself to support a claim that the individual is guilty of infringement.” 4

AF Holdings LLC, 2013 WL 358292, at *3. Therefore, without more facts, Malibu Media has

not set forth a plausible claim against Doe, and the Court dismisses Malibu Media’s amended

complaint without prejudice, allowing Malibu Media the opportunity to amend to provide

additional details tying Doe to the alleged infringement.

                                            CONCLUSION

        For the foregoing reasons, the Court grants Doe’s motion to dismiss [25]. The Court

dismisses Malibu Media’s amended complaint without prejudice.



Dated: December 10, 2018                                          ______________________
                                                                  SARA L. ELLIS
                                                                  United States District Judge




4
  Malibu Media argues that its investigation methods reduce the potential for false positives and have
been found sufficient to tie an IP address to the distribution of its copyrighted movies. See Doc. 29 at 4–
5. But Malibu Media focuses on the wrong aspect of identification, relying on the accuracy of the
technology in tracing the appropriate IP address. Here, the relevant issue is the potential that the
individual named as Doe may not have been the one using the offending IP address to distribute the
movies, which gives rise to a concern about false positives and the need for Malibu Media to plead
“something more” tying Doe to the allegedly infringing conduct. See Cobbler Nevada, 901 F.3d at 1145,
1147.
                                                     7
